              Case 5:18-cv-03381-GAM Document 14 Filed 05/18/20 Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                             :
ROBIN L. ESHLEMAN,                                           :
                                   Plaintiff,                :                 CIVIL ACTION
                                                             :                 NO. 18-3381
     v.                                                      :
                                                             :
ANDREW SAUL1,                                                :
COMMISSIONER OF THE                                          :
SOCIAL SECURITY ADMINISTRATION,                              :
                                                             :
                                   Defendant.                :
                                                             :

                                                   ORDER

                  This 18th day of May 2020, upon consideration of the Brief in Support of

Plaintiff’s Request for Review (ECF No. 10) and Defendant’s Response(ECF No. 11), review

of the Report and Recommendation of United States Magistrate Judge Henry S. Perkin dated

April 22, 2020, to which no objections have been filed, and independent review of the record,

                  It is hereby ORDERED that:

                  1. the Report and Recommendation is APPROVED and ADOPTED;

                  2. the relief sought by Plaintiff is DENIED; and

                  3. the decision of the Commissioner of Social Security is AFFIRMED.

                                                                      BY THE COURT:


                                                                      s/Gerald Austin McHugh
                                                                       United States District Judge


          1
           Andrew M. Saul became the Commissioner of Social Security in June 2019. Pursuant to Fed. R. Civ. P.
25(d), he is automatically substituted as a party in place of Nancy A. Berryhill, who was Acting Commissioner from
January 23, 2017 through June of 2019.
